Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 9, 2016                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153643(23)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  ROWAN CHILDS, as Personal Representative                                                    Joan L. Larsen,
                                                                                                        Justices
  of the ESTATE OF CAROLYN CHILDS,
              Plaintiff-Appellee,
                                                             SC: 153643
  v                                                          COA: 329296
                                                             Oakland CC: 2014-142914-NH
  PROVIDENCE HOSPITAL AND MEDICAL
  CENTERS, INC., ST. JOHN PROVIDENCE
  HEALTH SYSTEM, VINAY K. MALVIYA,
  M.D., P.C., and VINAY MALVIYA, M.D.,
               Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply in support of the application for leave to appeal is GRANTED.
  The reply submitted on September 1, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2016